Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3 rejected under 35 U.S.C. 103 as being unpatentable over Kanugovi et al. (“Control Plane Protocols and Procedures for Multiple Access Management Services”, 03/27/17) in view of Hoffmann et al. (US 2005/0226240).
For claim 1, Kanugovi teaches: An apparatus to be employed as a network multi-access data proxy (N-MADP) (see at least section 3-4, N-MADP may be implemented in multi access management service architecture), the apparatus comprising:
network interface circuitry to: send an instruction to an access network, wherein the instruction is to instruct the access network to transmit a probe request (Probe-REQ) message (see at least section 6.6, MX path estimation configuration message may be sent from NCM to CCM including probe transmission parameters e.g. size, duration, etc., thus probes may be sent by N-MADP); and
obtain a probe acknowledgment (Probe-ACK) message from the access network based on the Probe-REQ message (see at least section 6.6, configuration message may also specify an ACK is required, thus ACKs may be sent in response to probes).
Kanugovi does not explicitly teach: processor circuitry communicatively coupled with network interface circuitry, wherein the processor circuitry is to generate the Probe-REQ message to include a reverse connection identifier (R-CID) field, wherein the R-CID field is to include a connection identifier of a reverse path over which the Probe-ACK message is to be received.  Hoffmann from an analogous art teaches a reverse acknowledgment path may be indicated in received data (see at least 0027, a received message header may comprise a hoplist section in case an acknowledgment is requested, the section indicating the path from the sender to the receiver; 0055-0056, acknowledgment may be sent in reverse direction comprising a reverse path from the receiver back to sender).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Hoffmann to the system of Kanugovi, so the probe messaging comprises control data e.g. hoplist indication of the path from sender to receiver, so the probe receiver may send (Hoffmann 0055-0056).
For claim 2, Kanugovi, Hoffmann teach claim 1, Kanugovi further teaches: wherein the Probe-REQ message is transmitted over a forward link of a first access network, and wherein the reverse path is a reverse link of the first access network (see at least section 6.6, CCM may configure probe reception according to MX path estimation configuration message; section 6.9, DL comprises a forward link from NCM to CCM (client), while UL is a reverse link from CCM to NCM (network) thus may carry probe ACKs from client).
For claim 3, Kanugovi, Hoffmann teach claim 2, Kanugovi further teaches: wherein the forward link is a downlink (DL) channel and the reverse link is an uplink (UL) channel (see at least section 6.6, 6.9, DL comprises a forward link from NCM to CCM (client), while UL is a reverse link from CCM to NCM (network) thus may carry probe ACKs from client).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Kanugovi et al. (“Control Plane Protocols and Procedures for Multiple Access Management Services”, 03/27/17) in view of Hoffmann et al. (US 2005/0226240) in view of Das et al. (US 2011/0269478).
For claim 4, Kanugovi, Hoffmann teach claim 2, but not explicitly: wherein the forward link is a UL channel and the reverse link is a DL channel.  Das from an analogous art teaches probes may be sent uplink with ACK sent downlink (see at least 0069, a client STA may send a probe request (UL) and receive an ACK from an access point (DL)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Das to the system of claim 2, so probes are sent on a UL forward channel while probe ACKs are received on DL reverse channel, as (Das 0008-0009).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kanugovi et al. (“Control Plane Protocols and Procedures for Multiple Access Management Services”, 03/27/17) in view of Hoffmann et al. (US 2005/0226240) in view of Kanugovi et al. (“Multiple Access Management Services”, 03/27/17) (hereinafter Kanugovi MAMS).
For claim 12, Kanugovi, Hoffmann teach claim 1, but not explicitly: wherein the N-MADP is to be implemented using: an evolved Node-B (eNB), a next-generation Node-B (gNB), a next-generation Node-B central unit (gNB-CU), a serving gateway (Serving GW), a packet data network gateway (PDN GW), a user plane function (EIPF) element, or a multi-access edge computing (MEC) element.  Kanugovi MAMS from an analogous art teaches N-MADP may be implemented at a network element (see at least section 8 and fig. 1, N-MADP entity may be implemented in network user-plane element; section 11, N-MADP may be hosted on MEC server element).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kanugovi MAMS to the system of claim 1, so the N-MADP may be implemented as user plane element, as suggested by Kanugovi MAMS.  The motivation would have been to facilitate implementation of N-MADP into existing access and cloud networks (Kanugovi MAMS section 8, section 11).
Allowable Subject Matter
Claim 5, 6, 7, 8, 9, 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 5, the prior art fails to teach/suggest: wherein the network interface circuitry is to send another instruction to instruct a second access network to transmit, over a forward link of the second access network, a second Probe-REQ message including a second R-CID field to indicate the first access network as a network over which to receive a second Probe-REQ message; and wherein the processor circuitry is further to: identify the second Probe-ACK message received over the reverse link of the first access network; determine a RTT measurement for the second access network based on receipt of the second Probe-ACK message; and measure a one-way delay (OWD) between the forward link of the first access network and the forward link of the second access network based on the RTT measurement for the first access network and the RTT measurement for the second access network.  The closest prior art Kanugovi et al. discloses probe REQ and ACK messaging over networks (section 6.6) but not the recited steps of claim 5.
For claim 8, the prior art fails to teach/suggest: transmit, over a forward link of a second access network, a second Probe-REQ message including a second R-CID field to indicate the first access network as a network over which to receive the Probe-ACK message, wherein the Probe-ACK message includes a one-way delay (OWD) measurement between the forward link of the first access network and the forward link of the second access network.  The closest prior art Kanugovi et al. discloses probe REQ and ACK messaging over networks (section 6.6) but not the recited steps of claim 8.
Claim(s) 13-25 allowed.
For claim 13, the prior art fails to teach/suggest: send an instruction to instruct a second access network to transmit, over a forward link of the second access network, a second Probe-REQ message including a second R-CID field to indicate the first access network as a network over which to receive a second Probe-REQ message;
identify the second Probe-ACK message received over the reverse link of the first access network;
determine a RTT measurement for the second access network based on receipt of the second Probe-ACK message; and
measure one-way delay (OWD) between the forward link of the first access network and the forward link of the second access network based on the RTT measurement for the first access network and the RTT measurement for the second access network.  The closest prior art Kanugovi et al. discloses probe REQ and ACK messaging over networks (section 6.6) but not the recited steps of claim 13.

For claim 19, the prior art fails to teach/suggest: receive, over a first link of a second access network, a second Probe-REQ message including a second R-CID field to indicate the first access network as a network over which to receive the Probe-ACK message; and
processor circuitry communicatively coupled to the communication circuitry to:
generate a one-way delay (OWD) measurement between the first link of the first access network and the first link of the second access network; and
send an instruction to cause a first access technology to transmit the Probe-ACK message over a second link of the first access network, or the instruction to cause a second access technology to transmit the Probe-ACK message over a second link of the second access network, wherein the Probe-ACK message includes the one-way delay (OWD) measurement between the first link of the first access network and the first link of the second access network.  The closest prior art Kanugovi et al. discloses probe REQ and ACK messaging over networks (section 6.6) but not the recited steps of claim 19.

For claim 22, the prior art fails to teach/suggest: identify a first Probe-ACK message received over a second link of the first access network;
identify a second Probe-ACK message received over a second link of a second access network;
measure one-way delay (OWD) between the second link of the first access network and the second link of the second access network based on the first Probe-ACK message and the second Probe-ACK message.  The closest prior art Kanugovi et al. discloses probe REQ and ACK messaging over networks (section 6.6) but not the recited steps of claim 22.
The remaining claims are allowed due to their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pasuparthy et al. (US 2015/0365312) discloses efficiently utilizing probe packets within a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Mon-Thurs 7:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467